Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Gary R. Jorosik on 2/24/2022.
Specification (currently amended)
Please amend paragraph 0008 of the subject application as follows:

[0008] The embodiments described herein relate to methods, systems, and apparatus for enrolling wireless end devices with a base station. In one embodiment, a method is described, comprising receiving, by a base station mobile communication device within a local-area network to provide a web-based resource response to the base station, the resource request message comprising attributes of [[the]]a wireless end device for enrollment into the base station, wherein the attributes are scanned into the wireless communication device using only native functionality of the mobile communication device and comprise one or more of  a device type, a make, a model, an identification code, a communication protocol, a software version, and a hardware version associated with the wireless end device, in response to receiving the resource request message, determining, by the base station base station mobile communication device, the web-based resource response comprising an indication of whether the wireless end device was successfully enrolled into the base station or not. 

	Please amend paragraph 0009 of the subject application as follows:
[0009] In another embodiment, a base station is described for enrolling a wireless end device into the base station, comprising a transceiver mobile communication device, a memory for storing processor-executable instructions and for storing attributes of one or more wireless end devices after enrollment with the base station, and a processor coupled to the transceiver and the memory for executing the processor-executable instructions that causes the base station to receive a resource request message from the mobile communication device within a local-area network to provide a web-based resource response to the mobile communication device, the resource request message comprising attributes of the wireless end device for enrollment into the base station, wherein the attributes are scanned into the wireless mobile communication device using only native functionality of the mobile communication device and comprise one or more of  a device type, a make, a model, an identification code, a communication protocol, a software version, and a hardware version associated with the wireless end device, in response to receiving the resource request message, determine whether to enroll the wireless end device into the base station, and provide a web-based resource response to the mobile communication device, the web-based resource response comprising an indication of whether the wireless end device was successfully enrolled into the base station or not.
Claim 8(Currently Amended)  A base station for enrolling a wireless end device into the base station, comprising: a transceiver for transmitting and receiving information with [a local], 
a processor coupled to the transceiver and the memory for executing the processor-executable instructions that causes the base station to: receive a resource request message from [[the local,]] a mobile communication device within a local-area network to provide a web-based resource response to the mobile communication device, the resource request message comprising attributes of the wireless end device for enrollment into the base station, wherein the attributes are scanned into the mobile communication device using only native functionality of the mobile communication device; in response to receiving the resource request message, use the attributes to determine whether to enroll the wireless end device into the base station; and provide a web-based resource response to the mobile communication device, the web-based resource response comprising an indication of whether the wireless end device was successfully enrolled into the base station or not; wherein the attributes .
Allowable Subject Matter
3.	In view of Pre-Brief decision, the Examiner’s amendment and further search, Claims 1-14 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein, the web-based resource response comprising an indication of whether the wireless end device was successfully enrolled into the base station or not, wherein the attributes comprise one or more of a device type, a make, a model, an identification code, a communication protocol, a software version, and a hardware version, associated with the wireless end device.
	Prior art teaches a method and apparatus for admission control and resource tracking in a wireless communication system and network monitoring, and more specifically, scanning of
systems and resources communicatively coupled to a network.
	However, the prior fails to teach the claimed limitation wherein the web-based resource response comprising an indication of whether the wireless end device was successfully enrolled into the base station or not, wherein the attributes comprise one or more of a device type, a make, a model, an identification code, a communication protocol, a software version, and a hardware version, associated with the wireless end device. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1  and 8 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647